                       IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )   No. 3:04-cr-00142
 v.                                               )
                                                  )   JUDGE RICHARDSON
                                                  )
 MACK STONE                                       )

                           MEMORANDUM OPINION AND ORDER

         Pending before the Court is a Motion Under Section 404 of the First Step Act of 2018 for

the Imposition of a Reduced Sentence (Doc. No. 117, “Motion”) filed by Defendant Mack Stone,

wherein he seeks a reduction of his 30-year sentence based on the Court’s alleged failure to

consider a mandatory factor when granting his previous Section 404 Motion. For the reasons stated

herein, the Court concludes that Defendant’s Motion is procedurally barred.

         Defendant’s Motion arises from his conviction on one count, namely conspiracy to

distribute 50 grams to more of crack cocaine (cocaine base), in violation of 21 U.S.C. § 846. (Doc.

No. 16). On November 5, 2004, Defendant was found guilty by a jury on the single count. (Doc.

No. 41). On February 23, 2005, the Court sentenced Defendant to a statutorily mandated life

sentence. (Doc. No. 59).

         On January 28, 2019, Defendant filed a motion pursuant to Section 404 seeking a sentence

reduction (Doc. No. 102). On September 6, 2019, the Court granted Defendant’s motion and

reduced his sentence from life to 30 years imprisonment. (Doc. No. 116). On January 26, 2021,

Defendant filed the instant Motion. (Doc. No. 117).



                                     LEGAL STANDARD




      Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 1 of 9 PageID #: 1578
       Section 404 of the First Step Act of 2018 gives retroactive effect to segments of the Fair

Sentencing Act of 2010, Public Law 111–220, 124 Stat. 2372 (“2010 FSA”), which increased the

respective threshold quantities of crack cocaine required to trigger each of the tiered statutory

maximum and minimum punishments prescribed by 21 U.S.C. § 841(b)(1). 1 See First Step Act §

404; 2010 FSA § 2.

       Section 404 permits courts to grant relief for defendants convicted of a “covered offense,”

meaning “a violation of a Federal criminal statute, the statutory penalties for which were modified

by Section 2 or 3 of the [2010 FSA], that was committed before August 3, 2010[.]” § 404. By its

terms, Section 404(b) makes a defendant eligible for relief provided only that the defendant was

convicted of a “covered offense.” Nothing more is required for the defendant to be eligible for

relief. E.g., United States v. Boulding, 379 F. Supp. 3d 646, 651 (W.D. Mich. 2019), aff'd in part,

vacated in part, remanded, 960 F.3d 774 (6th Cir. 2020) (“[E]ligibility under the language of the

First Step Act turns on a simple, categorical question: namely, whether a defendant's offense of

conviction was a crack cocaine offense affected by the Fair Sentencing Act.”); United States v.

Burke, No. 2:08-CR-63(1), 2019 WL 2863403, at *3 (E.D. Tenn. July 2, 2019) (“[T]he defendant

is eligible for relief as to Count One under the First Step Act because he was convicted of a

‘covered offense’ under Section 404(a)'s definition.”).




1
  One of the 2010 FSA's chief objectives was remedying the unjustifiable disparity in statutory
sentencing ranges for crack cocaine versus powder cocaine. Prior to the 2010 FSA, quantity-based
crack punishments compared to powder cocaine punishments at a ratio of 1:100; 50 grams of crack
cocaine warranted the same statutory punishment tier as 5,000 grams of powder cocaine. Congress
found that this discrepancy between the two substances' treatment had a disparate impact on
African-American communities. See, e.g., Dorsey v. United States, 567 U.S. 260, 268-69 (2012).
The 2010 FSA decreased that ratio to 1:18. Pub. L. No. 111-220, 124 Stat 2372.
                                                2

    Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 2 of 9 PageID #: 1579
       If the defendant is eligible for relief based on satisfying this single requirement, a court

(namely, the one that sentenced him previously) may “impose a reduced sentence as if Sections 2

and 3 of the [2010 FSA] were in effect at the time the covered offense was committed.” § 404(b).

Importantly, that is the relief (and the only relief) available under the First Step Act: “a reduced

sentence ... as if Sections 2 and 3 of the [2010 FSA] were in effect at the time the covered offense

was committed.” However, “[n]othing in [Section 404] shall be construed to require a court to

reduce any sentence pursuant to [that] section.” § 404(c). Instead, the decision to impose a reduced

sentence for an eligible defendant is within the court's discretion. Boulding, 379 F. Supp. 3d at 654

(First Step Act “leav[es] the Court with discretion to deny relief completely, or to tailor relief to

fit the facts of the case.”); Burke, 2019 WL 2863403, at *3 (“Because the defendant is eligible for

relief, this Court has the discretion under 404(b) to impose a reduced sentence in accordance with

the statutory penalties.”) (internal quotation marks omitted).

                                           DISCUSSION

               Section 404(c) of the First Step Act creates a general prohibition (hereinafter,

“relitigation bar”) against the filing of successive motions under that section. The relitigation bar

is prescribed in the following language:

       No court shall entertain a motion made under this section to reduce a sentence if
       the sentence was previously imposed or previously reduced in accordance with the
       amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
       Law 111–220; 124 Stat. 2372) or if a previous motion made under this section to
       reduce the sentence was, after the date of enactment of this Act, denied after a
       complete review of the motion on the merits.


§404(c). Accordingly, the Court finds that Defendant’s Motion is procedurally barred under

Section 404(c) because Defendant’s sentence was previously reduced, in accordance with the




                                                 3

   Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 3 of 9 PageID #: 1580
amendments made by sections 2 and 3 of the Fair Sentencing Act, when his first Section 404

motion was granted. (See Doc No. 116). 2

       Both Defendant and the Government agree that this relitigation bar is waivable. 3 (Doc.

Nos. 117, 119). However, the Government has declined to waive the bar for the instant Motion.

(Doc. No. 119).

       Defendant argues that even without the Government’s waiver, the Court can still entertain

the Motion based on certain language—the reference to a denial of a Section 404 motion “after a



2
  Conceivably, Defendant could have argued that this prior reduction was done not “in accordance
with” the amendments made by the 2010 FSA but rather only in accordance with Section 404 of
the First Step Act, and thus does not trigger the relitigation bar. But Defendant made no such
argument.
        Any such argument would have been without merit in any event. While the text of Section
404(c) does not make reference to a reduction under the First Step Act in particular, at least one
court has found that because the First Step Act and the Fair Sentencing Act operate together to
reduce a prisoner’s sentence, bringing a Section 404 motion triggers the relitigation bar. See United
States v. Hart, 983 F.3d 638, 641 (3d Cir. 2020) (“[Defendant] tries to get around [the Section
404(c)] bar. He argues that his sentence was shortened ‘in accordance with’ the 2018 First Step
Act, not the 2010 Fair Sentencing Act. We disagree. While it was shortened under the 2018 Act,
it was also shortened under the 2010 Act. One [the Fair Sentencing Act] lowered his mandatory
minimum; the other [the First Step Act] let him enjoy that new minimum retroactively. Because
he needed both [to reduce his sentence], the bar applies to him.”) The Court agrees that a reduction
under Section 404 is a reduction “in accordance with the amendments made by section 2 and 3”
of the 2010 FSA and thus renders the relitigation bar generally applicable.
3
  Although both parties agree that Section 404(c)’s relitigation bar is waivable, it is worth briefly
explain the underlying authority in support of this proposition. In United States v. Hart, the Third
Circuit considered whether Section 404(c) represented a nonwaivable jurisdictional bar. 983 F.3d
638 (3d Cir. 2020). It stated that the relitigation bar limited a remedy and that “[l]imits on just a
remedy normally are not jurisdictional.” Id. at 642. The Hart court also noted that the language of
the statute was inconclusive regarding whether the bar was jurisdictional and that a rule is not
jurisdictional without Congress’ clear intent. Id. at 641-42; see also United States v. Smithers, 960
F.3d 339, 344 (6th Cir. 2020) (“[A] statutory limit will qualify as jurisdictional only if Congress
clearly says so.”). This lack of clear Congressional intent combined with the fact that Section
404(c) limits a remedy led the Hart court to conclude that the relitigation bar is nonjurisdictional
and therefore can be waived. 983 F.3d at 643 (“[The Section 404(c) relitigation bar] is not clear
enough to overcome the strong presumption that its remedial limit is nonjurisdictional.”). The
Court finds this reasoning persuasive and agrees with both parties that the relitigation bar is
waivable.
                                                 4

    Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 4 of 9 PageID #: 1581
complete review of the motion on the merits—that qualifies to an extent the applicability of the

relitigation bar contained within Section 404(c). That is, Defendant argues that his previous

Section 404 motion was not given a “complete review… on the merits” inasmuch as the Court

allegedly did not consider Defendant’s post-sentencing rehabilitation during resentencing. (Doc.

No. 117). The Government contends that the “complete review” qualifying the relitigation bar

applies only to a previously denied Section 404 motion, whereas Defendant’s case involves only

a previously granted Section 404 motion. The Government contends additionally that even if

Defendant’s interpretation of the statute is correct, such that the qualifying language is applicable

even to a previously granted motion, it would make no difference here because (according to the

Government) the Court did provide him with a “complete review of [his] motion on the merits.”

(Id.).

         Defendant has not provided the Court with any authority in support of his assertion that the

“complete review” language applies to previously granted Section 404 motions, and the Court has

been unable to find any authority supportive of this position on its own. The Court also notes that

Congress rationally could choose to prescribe this qualification for a successive motion if it follows

a prior denial of a motion but not if it follows a prior grant of a motion. 4 Defendant also concedes,

and the Government agrees, that the “complete review” language is textually associated only with



4
  For example, Congress could take the position that a denial of a Section 404 motion after
something less than a “complete review” by the district court is more suspect than the grant of a
Section 404 motion after something less than a complete review. A defendant is more likely to
have received short shrift from the district court in the former situation than in the latter situation;
thus, it is more appropriate to authorize the defendant to come back to the district court after the
former situation (a denial) than the latter situation (a grant). Congress could also take the position
that if the defendant’s first section 404 motion was granted, the defendant’s only complaint could
be that the extent of the grant (i.e., the amount of the reduction) was unreasonably low—a
complaint that Congress could conclude should be remedied not via a second motion in the district
court, but rather exclusively via an appeal whereby the amount of the reduction would be reviewed
by the court of appeals (most likely for abuse of discretion).
                                                   5

    Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 5 of 9 PageID #: 1582
previously denied Section 404 motions. Without binding (or even merely persuasive) legal

authority indicating that the “complete review” language extends to previously granted Section

404 motions, the Court cannot find that it applies to anything (such as previously granted Section

404 motions) beyond previously denied Section 404 motions. Accordingly, Defendant cannot

avoid the relitigation bar even if it were true that his prior Section 404 motion was not given a

“complete review…on the merits.” Therefore, the relitigation bar applies, and Defendant’s Motion

is procedurally barred because his sentence has been “previously reduced in accordance with the

amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010” through his first Section

404 motion. § 404(c).

       As the Court has concluded that the “complete review” language does not apply to

previously granted motions, it need not consider whether Defendant’s previous Section 404 motion

received a “complete review . . . on the merits.” Nonetheless, the Court will address the issue out

of an abundance of caution. “[T]he necessary review [of a Section 404 motion]—at a minimum—

includes an accurate calculation of the amended guidelines range at the time of resentencing and

thorough renewed consideration of the § 3553(a) factors.” United States v. Boulding, 960 F.3d

774, 784 (6th Cir. 2020). While a district court must consider all of the § 3553(a) factors, it retains

discretion over how to weigh them. United States v. Ware, 964 F.3d 482, 487 (6th Cir. 2020).

       Defendant asserts that the Court categorically declined to consider his post-sentencing

rehabilitation and that as a result, he was not given a “complete review of [his] motion on the

merits.” Defendant is correct that post-sentencing rehabilitation can be considered when

resentencing under Section 404. See Pepper v. United States, 562 U.S. 476, 504) (2011) (holding

that courts are allowed to consider post-sentencing behavior when resentencing prisoners); United

States v. Martin, 817 F. App’x 180, 183 (6th Cir. 2020) (stating that a district court may consider



                                                  6

   Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 6 of 9 PageID #: 1583
post-conviction circumstances when resentencing under Section 404). However, consideration of

post-sentencing rehabilitation is not mandatory. See United States v. Allen, 956 F.3d 355, 357 (6th

Cir. 2020) (“[C]ourts may consider all relevant factors when determining whether to reduce a

defendant's sentence under § 404.” (emphasis added)); United States v. Wilson, 827 F. App'x 473,

485 (6th Cir. 2020) (holding that “the district court may—but is not required to—take into

consideration [the defendant’s] rehabilitation effort” when resentencing under Section 404

(emphasis added)); United States v. Maxwell, 991 F.3d 685, 691 (6th Cir. 2021) (stating that Sixth

Circuit precedent permits the consideration of a defendant’s conduct in prison when resentencing

under Section 404). 5 Accordingly, the Court could have provided Defendant with a “complete

review of [his] motion on the merits” without considering his post-conviction rehabilitation.

       Although it was not required to, the Court actually did consider Defendant’s post-

sentencing rehabilitation when it resentenced him after granting his first Section 404 motion.

Courts are not required to expressly mention a sentencing argument or alternative provided that

the record as a whole shows that they considered the issue. United States v. Smithers, 960 F.3d

339, 345 (6th Cir. 2020); see also Rita v. United States, 551 U.S. 338, 356 (2007) (holding that a

sentencing judge should provide enough reasoning to satisfy an appellate court that they have

considered the parties’ arguments and have a reasoned basis for their decision); Chavez-Meza v.

United States, 138 S. Ct. 1959, 1964, 201 L. Ed. 2d 359 (2018) (“[T]he sentencing judge need only

‘set forth enough to satisfy the appellate court that he has considered the parties' arguments and

has a reasoned basis for exercising his own legal decisionmaking authority.’” (quoting Rita, 551



5
 Defendant has argued that the Sixth Circuit’s opinion in Boulding stands for the proposition that
the Court must undertake a thorough review of the § 3553(a) factors including post-sentencing
rehabilitation. (Doc. No. 117 at 9). While the Boulding court did note that the district court
considered the defendant’s post-sentencing conduct, it did not hold that such consideration was
mandatory. See Boulding, 960 F.3d at 784.
                                                7

    Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 7 of 9 PageID #: 1584
U.S. at 356)). In its Memorandum Opinion granting Defendant’s first Section 404 motion and

reducing his sentence to 30 years, the Court stated:

       [M]ost of Defendant’s rationales for his proposed 20-year sentence relate to post-
       sentencing rehabilitation and his age-based low recidivism risk. (Doc. No. 102 at
       6). Any such rehabilitation is laudable and will inure to Defendant’s benefit in ways
       that transcend the amount of his sentencing reduction. But as indicated above, the
       Court does not treat this motion as one for plenary resentencing, and therefore will
       not consider Defendant’s factual allegations of rehabilitation since his original
       sentence, especially given that the vast majority of Defendants never receive—or
       even get to pursue—a reduced sentence based on such a rationale.

(Doc. No. 115 at 17). The Court grants that this language could give the appearance that the Court

did not even consider post-sentencing rehabilitation. Such an appearance would actually be an

inaccurate interpretation of admittedly ambiguous language. Via this paragraph, the Court did

consider Defendant’s post-sentencing rehabilitation—acknowledging both its existence and the

question of whether to afford it any significance when deciding the amount of the sentence

reduction— but then declined to give it any weight due to the sentencing disparities that it would

create between those defendants who had the procedural ability to present evidence of post-

sentencing rehabilitation and those who did not. This decision is within the Court’s discretion. See

Ware, 964 F.3d at 487 (holding that district courts retain discretion over how much weight to give

different sentencing factors when reconsidering a defendant’s sentence pursuant to Section 404).

Furthermore, the Court is allowed focus its inquiry on the most relevant factors (which may not

include post-sentencing rehabilitation) when resentencing under Section 404. See id. (“The district

court assessed at length several of the § 3553(a) factors that it deemed most pertinent to

[Defendant’s] case. The court was not required to recite each factor in the statute, and it was not

an abuse of discretion for the court to have focused on the three factors that it deemed most

relevant.”). And, lest there be any doubt, the Court was entirely aware of its discretion to place on

post-sentencing rehabilitation whatever weight it believed appropriate.

                                                 8

   Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 8 of 9 PageID #: 1585
       As Defendant’s post-sentencing rehabilitation was considered (albeit given no weight)

when his sentence was previously reduced, the instant Motion would be subject to the relitigation

bar even if consideration of post-sentencing rehabilitation was required to provide Defendant with

a “complete review of [his] motion on the merits” (assuming that the “complete review” language

actually applied to a defendant that had had a prior Section 404 motion granted rather than denied).

Therefore, Defendant’s Motion would be procedurally barred even under his interpretation of

Section 404(c).

                                         CONCLUSION

       For the above-mentioned reasons, Defendant’s Motion (Doc. No. 117) will be DENIED.

       IT IS SO ORDERED.


                                                     _____________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                 9

   Case 3:04-cr-00142 Document 121 Filed 06/15/21 Page 9 of 9 PageID #: 1586
